9 F.3d 1552
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.LEONE MANUFACTURING COMPANY, Plaintiff-Appellant,v.Richard A. Canatella, Appellant,v.SUPERIOR COURT OF SAN MATEO, CALIFORNIA, et al., Defendant-Appellee.TOPPER DISTRIBUTING COMPANY, Topper Frosty USA, Inc.;  AldoG. Cinquini, Plaintiff-Appellant,v.CLERK OF COURT, Superior Court for County of San Mateo;Sheriff of San Mateo Peter Mirosnkoff and Donald Leed;Thomas J. Donohoe, Terri Donohoe;  James Donohoe;  ElizabethDonohoe;  Inez N. Feller;  David M. McKim;  Carr McClellanIngersoll Thompson & Horn;  Edward Tredinnick;  Phelan StuooSorensen & McQuaid and Richard Schmidt;  Jeffrey C. Wurms,Reidun Stromsheim and Stokes Welch Stromsheim & Olrich,Defendants-Appellees.
Nos. 92-16931, 92-16935, 92-17094.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Oct. 6, 1993.Decided Oct. 28, 1993.

Before:  FERGUSON, THOMPSON and O'SCANNLAIN, Circuit Judges.


1
MEMORANDUM*


2
The relevant California statutes are constitutional.   All of the appellants' claims are either time-barred, barred by principles of res judicata and collateral estoppel, or are insufficient to state constitutional claims under section 42 U.S.C. § 1983 or Bivens v. Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971).   The district court did not err in dismissing all claims against all defendants, nor did it err in imposing sanctions against appellants Leone Manufacturing Company, Richard A. Canatella, Topper Distributing Company, Topper Frosty USA, Inc., and Aldo G. Cinquini.


3
These appeals are frivolous.   The appellees are awarded their attorney fees on appeal pursuant to Federal Rule of Appellate Procedure 38 in an amount to be determined by the district court, together with their costs on appeal.   These fees and costs on appeal are assessed, jointly and severally, against Leone Manufacturing Company, Richard A. Canatella, Topper Distributing Company, Topper Frosty USA, Inc., and Aldo G. Cinquini.   In the event an appeal should be taken from the district court's award of attorney fees for this frivolous appeal, any appeal from that award shall be heard by the present panel of Judges Ferguson, Thompson, and O'Scannlain.


4
AFFIRMED.  REMANDED to the district court for its determination of the amount of attorney fees to be awarded to the appellees pursuant to Fed.R.App.P. 38.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3